Title: To Benjamin Franklin from William Hodgson, 8 May 1781
From: Hodgson, William
To: Franklin, Benjamin


Dear sir/
London 8 May 1781
I am favored with yours of the 25th ultimo with Copies of two Letters from D. also your Power. I see that D. takes no Notice  of the receipt of your Letter of the 8th March which I forwarded him according to his own Direction— I wish there was any prospect of my being able to do any thing with this Man, but I fear all is forlorn hope as to what can be done here, he mentions in his Letter to you some untoward Circumstances that had happened to him—that I soppose must allude to his having been arrested at Bath, which I am informed was the Case very lately— If he had been in Credit & his Character not blasted, the way you propose of acquainting him privately with the detection of his Crime might have promised success, as things are now Circumstanced that mode cannot be pursued, for as I did not imagine it to be your wish that this Mans Villainy shou’d be concealed, I made no Scruple to acquaint several persons therewith particularly Mr Temple & some others with whom D used to be on a friendly footing. I judged it right to put them upon their guard—& this I did with the less reserve because in your former Letter you wished me to communicate to the Agents a Knowledge of the affair, which of course must render it publick—My Opinion is that he will not appear again in London, he owes a good deal of Money, having borrowed from several of his Friends & attempted to borrow from allmost every one with whom he had the slightest acquaintance, I apprehend that having lived rather in a genteel Stile & having no fixed Revenue his necessities must have been great & he must have been put to many Shifts, I mean not to apologize for his Crimes, but to give you a Clue to account in some measure from whence they arose, not but there are Storys told of him during his Residence in America that affect his honesty very much; In his Letter to you he mentions a Remittance made him from Maryland to the house of Messrs Bouffé & fils. You will excuse my hinting to you, that it may be very proper to enquire whether this be a fact—for if it is—I shou’d recommend it to you to make an immediate Attachment upon those Effects, in the hands of Messrs Bouffé & fils, it is what is frequently done in the way of business & you will with great ease inform yourself of the necessary Steps to be taken in such a Case.
I have seen Mr Trumbull & find that he did mention to D. his having occasion for some Money, I commiserate the Case of this young Man very much as he appears to be a worthy Character & as he was in want of a little Cash I let him have Ten Guineas, but yesterday a Gentleman called upon me to inform me that a Remittance for him had arrived at Amsterdam & he shou’d have no Occasion for the present to trouble you & that he wou’d repay me the Ten Guineas I had lent him, however as there is no probability of his being soon enlarged I cou’d wish you to Signify your Intention how I am to act shou’d he in future want assistance, Mr Jones & Mr Paradise who now belong to our Club desired me to present their respects. The former will take the first opportunity of answering your kind Letter lately recv’d— I am happy to find there was no Impropriety in my former Request—allow me only further to say that I shall chearfully pay the expence of any mode of conveyance for if what is wished for does not arrive before the common Conveyance by post it will be of no use in the way of my Business— I have recd your Bill on Mr Teissier for One hundred Pounds which shall be applied with Care I am Dr Sr Yr most Obedt Hble Servt
William Hodgson


P.S. If the allowance of s. per week is to be continued the prisoners you will perceive it will require a remittance of full £100 per Month.

 
Addressed: A / Monsieur Monsieur Franklin / a / Passy
